                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
SHAWN MURPHY,

                          Plaintiff,
      v.                                          Case No. 16-cv-1462-pp

NICOLE KAMPHUIS, JAMES MUENCHOW,
CARLA HARTMAN, BRIAN FOSTER,
STEVEN SCHMIDT, KRISTINA DEBLANC, and
WISCONSIN DEPARTMENT OF CORRECTIONS,

                        Defendants.
______________________________________________________________________________

   ORDER DENYING AS IRRELEVANT PLAINTIFF’S MOTION TO ACCEPT
   EXHIBIT (DKT. NO. 110), DENYING PLAINTIFF’S MOTION TO AMEND
   JUDGMENT (DKT. NO. 111) AND GRANTING MOTION FOR STATUS OF
                            CASE (DKT. NO. 115)
______________________________________________________________________________

      On March 31, 2020, the court denied the plaintiff’s motion for summary

judgment, granted the defendants’ motion for summary judgment and

dismissed the case. Dkt. No. 108. The plaintiff has filed a motion to accept

exhibit, dkt. no. 110, and a motion to amend judgment pursuant to Federal

Rule of Civil Procedure 59(e), dkt. no. 111. He also recently asked the court for

the status of these motions, saying that he “just want[s] to know where [he]

stand[s].” Dkt. No. 115. This order tells the plaintiff where he stands—the court

will deny as irrelevant the plaintiff’s motion to accept exhibit and deny the

plaintiff’s motion to amend judgment.

      “Rule 59(e) allows a court to alter or amend a judgment only if the

petitioner can demonstrate a manifest error of law or present newly discovered

evidence.” Obriecht v. Raemisch, 517 F.3d 489, 494 (7th Cir. 2008) (citing

Sigsworth v. City of Aurora, 487 F.3d 506, 511-12 (7th Cir. 2007)). Whether to

                                        1

           Case 2:16-cv-01462-PP Filed 07/10/20 Page 1 of 3 Document 116
grant a motion to amend judgment “is entrusted to the sound judgment of the

district court.” In re Prince, 85 F.3d 314, 324 (7th Cir. 1996).

      The plaintiff’s motion does not present any newly-discovered evidence.

This means that, under Rule 59(e), he is entitled to relief only if he can

demonstrate that the court’s rulings constituted a manifest error of law. A

“manifest error of law” “is not demonstrated by the disappointment of the

losing party. It is the ‘wholesale disregard, misapplication, or failure to

recognize controlling precedent.’” Oto v. Metro. Life Ins. Co., 224 F.2d 601, 606

(7th Cir. 2000) (quoting Sedrak v. Callahan, 987 F. Supp. 1063, 1069 (N.D. Ill.

1997)).

      In his motion to amend judgment, the plaintiff restates his arguments in

opposition to the defendants’ motion for summary judgment and in favor of his

own summary judgment motion. Dkt. No. 111. The court’s forty-page order

explained its reasoning for granting the defendants’ motion for summary

judgment. Dkt. No. 108. The plaintiff’s motion to amend judgment rehashes the

arguments he made in opposition to the defense motion for summary judgment

and in favor of his own. He reiterates factual disputes and disagrees with

defense arguments. Nothing in his ten pages of argument demonstrates that

the court made a manifest error of law. He disagrees with the defendants and

with the court—that is his right. But disagreement does not constitute a

manifest error of law.

      The plaintiff’s motion to accept exhibit asks the court to accept a

document he includes with the motion, a letter from Waupun Correctional

Institution Warden Brian Foster dated April 8, 2020 (after the court granted

the defendants’ motion for summary judgment). Dkt. No. 110. The letter

summarizes Waupun’s continued attempts to provide the plaintiff with


                                         2

          Case 2:16-cv-01462-PP Filed 07/10/20 Page 2 of 3 Document 116
additional legal library time and some new technology that the Wisconsin

Department of Corrections is in the process of implementing. Id. at 2. The letter

does not constitute new evidence regarding the actions of the defendants that

gave rise to the lawsuit—those actions occurred before and during 2018. The

court will deny as irrelevant the plaintiff’s motion to accept exhibit.

       The court DENIES AS IRRELEVANT the plaintiff’s motion to accept

exhibit. Dkt. No. 110.

       The court DENIES the plaintiff’s motion to amend judgment. Dkt. No.

111.

       The court GRANTS the plaintiff’s motion for the status of the case. Dkt.

No. 115. The status of the case is that it has been dismissed.

       This is a final order, and the plaintiff has thirty (30) days from the date

of the order to file a notice of appeal to the Seventh Circuit if he wants to

appeal. The court encourages the plaintiff to review the information at pages

39-40 of the court’s March 31, 2020 order if he needs more information about

the appeals process.

       Dated in Milwaukee, Wisconsin this 10th day of July, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         3

         Case 2:16-cv-01462-PP Filed 07/10/20 Page 3 of 3 Document 116
